Case 3:20-cv-02379-TWR-BLM Document 8 Filed 06/03/21 PageID.99 Page 1 of 8



 I DENNIS A. RASMUSSEN (SB# 153479)
   Attorney for Constitution Association, Inc.
 2
   GEORGE F. X. ROMBACH, PhD, JD, CPA,
 3 27636 Ynez Road, Suite L-7 #111
                                                                                    FILED
   Temecula, CA 92591
 4
   (949) 500-1850
                                                                                     JUN O3 2021
 5 gfxr@yahoo.com                                                          sou%AK, U.S. DISTRICT COURT
                                                                                AN DISTRICT OF CAUFOANIA
   Plaintiffs, In Propria Persona
 6                                                                                                  · OEPUTY

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                SOUTHERN DISTRICT OF CALIFORNIA

10

11
12 CONSTITUTION ASSOCIATION, INC., by                          )    Case No.      20CV2379 TWR BLM
   its founders, GEORGE F. X. ROMBACH                          )
13 and DOUGLAS V. GIBBS as well as other                       )
   officers and members of the Association et.. al.            ) RESPONSE TO THE EX PARTE APPLIC-
14                                                             ) ATION and CAUSE WHY THIS ACTION
                                                               ) SHOULD NOT BE DISMISSED
15                  Plaintiffs,                                )
                                                               )
16                                                             )
                                                               )
17          vs.                                                )
                                                               )
18                                                             )
                                                               )       Judge:                  Hon. Todd W. Robinson
19 KAMALA DEVI HARRIS,                                         )
                                                               )       Department:             Courtroom 3A
20                  Defendant.                                 )

21   ______________                                            )
                                                               )
                                                                       Complaint Filed: December 7, 2020


22

23                                                 INTRODUCTION

24          The government of the United States of America, that is NOT a party of this action and

25 has no standing therein, has brought an Ex Parte Application interfering in this action. The
                                    '-'.'it..
26
     government's interference is seeking to set aside the Entry of Default that was properly entered
27
     against Defendant Kamala Devi Harris as an individual for personally committing an
28


                                                               I.
                                   Response to the Ex Parte Application and Cause for Action
Case 3:20-cv-02379-TWR-BLM Document 8 Filed 06/03/21 PageID.100 Page 2 of 8



  1 unconstitutional action of running for the office of Vice President of the United States of America

  2 for which Plaintiffs allege she is not eligible to hold. Defendant is not being sued for any act or
  3
      omission occurring in connection with duties performed on the United States' behalf.
  4
                                                             I
  5
                                 THIS IS NOT A POLITICAL QUESTION
  6

  7
             The sole issue in this action is whether the Defendant, a member of the Democratic Party,

      is not constitutionally eligible to hold the Office of President or Vice President. In the Complaint
  8
      in this action, Plaintiffs also allege that three Republican candidates were likewise not eligible to
  9

 10 hold the Office of President, but withdrew from the race before the commencement of this action.

 11 Plaintiffs have no issue with the political affiliation of any candidate, they are simply seeking that

 12 the Constitution be complied with. The issue of eligibility to hold either the Office of President or

 13 Vice President is NOT a task constitutionally assigned to any other branch of goverrnnent. The
      eligibility issue was established by the Framers of the Constitution when it was written and
 14
      ratified, and they gave no other branch of government any authority in the matter of eligibility to
 15
      serve as President or Vice President whatsoever. Nowhere in the Constitution is any authority
 16
      given to Congress regarding the issue of eligibility to hold either the Office of President or Vice
 17
      President. Accordingly, this action does not in any way make it necessary to interfere in a
 18
      political matter that is within the dominion of any other branch of the government. The issue
 19
      before this Court is does the Defendant meet the eligibility required by the Constitution or not.
 20

 21                                                          II
                                          DEFENDANT WAS SERVED
 22
              In the Ex Parte Application the United States Attorney's Office failed to disclose that the
 23
      Complaint was in fact signed for on March 9, 2021, the proof of service of which was filed with
 24
      this Court. Plaintiffs' are unaware of the reason for this omission.
 25

 26
                                                            III

 27                                   DEFENDANT DID NOT RESPOND

              Defendant has not yet plead, defended or otherwise responded in any way to the Complaint
 28

                                                                  -2-
                                  Response to the Ex Parte Application and Cause for Action
Case 3:20-cv-02379-TWR-BLM Document 8 Filed 06/03/21 PageID.101 Page 3 of 8



   1 on file in this action. In the Ex Parte Application the United States Attorney's Office clearly

  2 indicates that they are representing the United States and NOT the Defendant.

  3                                                        IV

  4                       UNITED STATES NOT REQUIRED TO BE SERVED
  5          Plaintiffs are NOT required to serve the United States government because Defendant was

  6 not a 'United States officer or employee' when the actions alleged in the Complaint on file herein

  7 were committed. At the time of filing, December 7, 2020, the defendant was not at that time

  8 officially an inaugurated member of the U.S. Government as Vice President of the United States.

  9 Therefore, when the complaint was served on April 26, 2021 the service was not required to

 10 include the United States because at the time of filing the complaint was only against the

 11 defendant, Kamala Devi Harris, who was at the time merely Vice President Elect. In the argument

 12 by the United States alleging that the "Plaintiffs Have Not Effected Service of Their Complaint" it

 13 is argued that Fed R. Civ. P. Rule 4(i) sets forth the requirements for serving the United States and

 14 its agencies, officers, and employees. "To serve a United States officer or employee sued in an

 15 individual capacity for an act or omission occurring in connection with duties performed on the

 16 United States' behalf (whether or not the officer or employee is also sued in an official capacity), a

 17 party must serve the United States and also serve the officer or employee under Rule 4(e), (f), or
 18 (g)."

 19          The application of the rule listed by the United States is not applicable because the

 20 defendant is not an officer or employee of the United States Government. According to the final

 21 clause of Article II, Section 3 of the United States Constitution, the President "shall Commission

 22 all the Officers of the United States." The Vice President does not receive a commission from the

 23 President, therefore, since all Officers of the United States shall receive a commission, the lack of

 24 commission provides the conclusion that the Vice President is not an officer of the Government of

 25 the United States. The Vice President is also not an employee of the government, for according to

 26 Article I, Section 6 of the U.S. Constitution officers and those appointed to civil Office under the

 27 Authority of the United States receive an emolument. However, Article I, Section 6, Clause 1

 28 states that "The Senators and Representatives shall receive a Compensation for their Services,"


                                                                -3-
                                Response to the Ex Parte Application and Cause for Action
Case 3:20-cv-02379-TWR-BLM Document 8 Filed 06/03/21 PageID.102 Page 4 of 8



  I and Article II, Section I, Clause 8 states that "The President shall, at stated Times, receive for his

  2 Services, a Compensation." S.103 on January 11, 1949. (U.S. Congress, Senate Committee on

  3 Post Office and Civil Service, President, Vice President and Speaker of the House-

  4 Compensation and Expenses) provides that the Vice President, along with the President, and the

  5 Speaker of the House, receives a compensation for their services. According to the United States

  6 Constitution officers and employees receive an emolument for their services, but representatives

  7 receive a compensation. Since the Vice President receives a compensation the conclusion is that

  8 Vice President Kamala Harris is not an officer or employee of the Government of the United

  9 States, but a representative.

 10                                                        V

 11           IMPORTANCE OF CORRECTING UNCONSTITUTIONAL ACTIVITIES

 12          The Supreme Court, under the early years of the John Marshall's tenure as Chief Justice of

 13 the United States, offered in its 1803 decision in Marbury v. Madison 5 U.S. (I Cranch) 137

 14 (February 24,1803) that "All laws which are repugnant to the Constitution are null and void."

 15 Laws are not constitutional simply because Congress passed them. If shown to be inconsistent

 16 with the Constitution, those laws should no longer be followed. Should not the same basic

 17 principle apply to the actions of the federal government, as well as other constitutional concepts

 18 such as eligibility for office?

 19          If an unjust law is no law at all, would not an ineligible candidate for office be no

 20 candidate at all?

 21          The American people and the Constitution they ratified provides the standard for the

 22 conduct of the United States Government regarding all of its laws, actions, and ifan authority is

 23 granted regarding laws and actions in the first place. Ifwe carmot even follow the proper rules

 24 regarding eligibility, are we not embracing all other demonstrably erroneous interpretations of that

 25 Constitution once those ineligible people take office?

 26                                                        VI

 27                                   GOVERNANCE OF PRECEDENT

 28          In Gamble v. United States, No. 17-646, 587 U.S. (June 17, 2019) Supreme Court Justice


                                                                -4-
                                 Response to the Ex Pmte Application and Cause for Action
Case 3:20-cv-02379-TWR-BLM Document 8 Filed 06/03/21 PageID.103 Page 5 of 8



  1 Clarence Thomas wrote a concurring opinion to "address the proper role of stare decisis," the idea

  2 that the court should generally follow its prior decisions. While Thomas joined six of his fellow

  3 justices in the decision not to overrule precedent, Thomas in his opinion provided a view that
  4 "When faced with a demonstrably erroneous precedent, my rule is simple: We should not follow

  5 it"

  6          In his argument, Justice Thomas simply wanted to let the Constitution, the real

  7 Constitution, be the supreme law of the land.
  8
             In 1949, Justice William 0. Douglas wrote a Columbia Law Review article stating that "a
  9
      judge remembers above all else that it is the Constitution which he swore to support and defend,
 IO
      not the gloss which his predecessors may have put on it."
 11
             The United States Constitution, and precedents about the Constitution, are not the same
 12
 13 thing.

 14                                                        VII

 15                                       NATURAL BORN CITIZEN
 16
             The United States Attorney asserts that Defendant has multiple defenses to the Complaint.
 17
      The first such defense is the Defendant's birth certificate establishes that she "is a 'natural born
 18
      citizen' within the meaning of the U.S. Constitution". The birth certificate is NOT evidence of
 19

 20 their assertion nor have they presented any evidence to support their claim. Further, they have not

 21   presented any authority whatsoever for why the definitions put forth by the Supreme Court of the

 22 United State of American in the six cases cited in the verified complaint should be disregarded.
 23
                                                           VIII
 24
                                            ARTICLE III STANDING
 25
              It is acknowledged that Plaintiff have had their voting rights disenfranchised or diluted
 26
      when Defendant sought an office for which she is not eligible. It is argued that Plaintiffs have no
 27
 28 greater stake in having the Constitutional provisions abided by than any other United States


                                                                 -5-
                                  Response to the Ex Parte Application and Cause for Action
Case 3:20-cv-02379-TWR-BLM Document 8 Filed 06/03/21 PageID.104 Page 6 of 8



  1 citizen. That provision assumes that if all of the citizens are wronged, then there is no legal

  2 recourse and Defendant's actions are then somehow deemed to be proper. Article III of the
  3
      Constitution does not address the issue of 'standing'.
  4
                                                            IX
  5
                                                   CONCLUSION
  6

  7           The United States of America is not a party in this action and has no standing in it, and on

  8 that basis alone its Ex Parte Application should be disregarded. Plaintiffs have addressed the

  9   issues raised in the Application and demonstrated them to be without merit. Accordingly,
 1O Plaintiffs respectfully request that the Court sustain the default and find that there is good cause

 11
      for the action.
 12

 13
 14

 15           Executed on June 3, 2021, at Temecula, California

 16

 17
 18

 19

 20                                                                      . ROMBACH, PhD, ID, CPA,
                                                        Plaintiff, In Propria Persona and
 21                                                     and Co-Founder of Constitution Association, Inc.

 22

 23

 24
 25

 26
 27
 28


                                                                 -6-
                                 Response to the Ex Parte Application and Cause for Action
Case 3:20-cv-02379-TWR-BLM Document 8 Filed 06/03/21 PageID.105 Page 7 of 8



    GEORGE F. X. ROMBACH, PhD, JD, CPA,
    27636 Ynez Road, Suite L-7 #111
  2
    Temecula, CA 92591                                                             FILED
  3 (949) 500-1850
    gfxr@yahoo.com                                                                  JUN O.3 2021
  4
    Plaintiffs, In Propria Persona
                                                                               CLERK, U.S. DISTRICT COURT
  5                                                                         SOUTHERN DISTRICT OF CALIFORNIA
                                                                           BY            11            DEPUTY
  6
  7

  8                                UNITED STATES DISTRICT COURT

  9                               SOUTHERN DISTRICT OF CALIFORNIA
 10

 11

 12 CONSTITUTION ASSOCIATION, INC., by                )     Case No.          20CV2379 TWR BLM
    its founders, GEORGE F. X. ROMBACH                )
 13 and DOUGLAS V. GIBBS as well as other             )
    officers and members of the Association et. al.   )     DECLARATION OF SERVICE of the
 14                                                   )     RESPONSE TO THE EX PARTE APPLIC
                                                      )     ATION and CAUSE WHY THIS ACTION
 15                 Plaintiffs,                       )     SHOULD NOT BE DISMISSED
                                                      )
 16                                                   )     Person Served:
                                                      )         Defendant KAMALA DEVI HARRIS
 17         vs.                                       )
                                                      )     Date Served: May 28, 2021
 18                                                   )
                                                      )
 19 KAMALA DEVI HARRIS,                               )           Judge:                Hon. Todd W. Robinson
                                                      )
 20                 Defendant.                        )           Department:           Courtroom 3A
                               )
 21 - - - - - - - - - - - - - )                                   Complaint Filed: December J_, 2020

 22

 23
      STATE OF CALIFORNIA             )

                                      ~
 24
      COUNTY OF RIVERSIDE
 25

 26         I, Beau Harley Watson, a private individual who resides and is employed in the County

 27 of Riverside, State of California, being duly sworn, depose and say:

 28         I have been duly authorized to make service of the documents listed herein in the above

                                                       1.
                                               Proof of Service
Case 3:20-cv-02379-TWR-BLM Document 8 Filed 06/03/21 PageID.106 Page 8 of 8



  I entitled case. I am over the age of eighteen years, and not a party to the within action or otherwise

  2 interested in this matter.
  3
        On June 3, 2021, I served the following pleading described as RESPONSE TO THE EX PART
  4
      APPLICATION and CAUSE WHY THIS ACTION SHOULD NOT BE DISMISSED by
  5
      placing true copies thereof enclosed in a sealed envelope addressed to the person(s) as follows:
  6
                                    Kamala Devi Harris
  7                                 The White House
                                    Office of the Vice President
  8                                 1600 Pennsylvania A venue, NW
                                    Washington, DC 20500
  9
                                    Randy S. Grossman,
 IO                                 Acting United States Attorney
                                    Brett Norris
 11                                 Assistant U.S. Attorney
                                    Office of the U.S. Attorney
 12                                 880 Front Street, Room 6293
                                    San Diego, CA 92101
 13

 14 And by depositing same on that same day in a facility for the collection mail that is regularly

 I 5 maintained by United States Postal Service with postage thereon fully prepaid at Temecula,
 16 California. I am aware that on motion of a party served, service is presumed invalid if postal

 17 cancellation date or postage meter date is more than one day after the date of deposit for mailing

 18 affidavit.

 19                  I declare under penalty of perjury, under the laws of the United States of America

 20 and the State of California that the foregoing is true and correct.
 21           Executed on June 3, 2021, at Temecula, California
 22

 23

 24
 25
                                                   ~~~--
 26                                                 Beau HarleyWatson,

 27
 28

                                                        -2-
                                                  Proof of Service
